                                                                                                                                                                        - ---•------------·-----·----"·····-1.
                                                                                                                                                                                                    ( r)    j:
Ii-.   - '•   ~~   • - .- • • ....

       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                                                                     .,     i
                                                                                                                                                                                      ;;,,,,;;;;;;;:::---   l!
                                                                                                                                                                                                            ,,
                                                                     UNITED STATES DISTRICT COU                                                                                                             li
                                                                                                                                                                                                            i:
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                                JUDGMENT I
                                                                       v.                                          (For Offenses Committed."Ol'l'~JW:...!:::!.Q_V,


                                           Alexis Gonzalez-Sanchez                                                 Case Number: 3:19-mj-23860

                                                                                                                   Michael J Messina
                                                                                                                   Defendant's Attorney


       REGISTRATION NO. 89155298

       THE DEFENDANT:
        IZI pleaded guilty to courit(s) 1 of Complaint                        ___ ________________________
                                                                                                 _.,;;;;,.



        •               was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                                               Nature of Offense                                                                     Count Number(s)
       8:1325                                                        ILLEGAL ENTRY (Misdemeanor)                                                           1            .

         D The defendant has been found not guilty on count(s)
                                                                                                             -------------------
         •               Count(s)
                                        ------------------
                                                                                                                    dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                                            \. I
                                                             ,t] TIME SERVED                                 •    _ _ _ _ _ _ _ _ _ _ days

          IZI Assessment: $10 WAIVED IZl Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
              •
              Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court a1;1d
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                 Thursday, September 19, 2019
                                                                                                                 Date of Imposition of Sentence


       Received_.. . "'' ,____. ;:.s:_s,,,;_:,c,;.:·. ,·. •·• -···    · -~-    •••"•·•-,-   •le,,-~~-,,•




                                     nusM                                                                         ONORABLE F. A. GOSSETT III
                                                                                                                 UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                                           3: 19-mj-23 860
